DETAILED ACTION
This office action is in response to applicant’s filing dated September 23, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-5 and 7-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 23, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancelation of claim(s) 6.
Applicants elected without traverse 1,3-propanediol as the elected species and a formulation species with no other additional species required and a non-therapeutic cosmetic treatment process for caring for keratin material as the process species in the reply filed on February 18, 2021.  The requirement is still deemed proper.  Claim(s) 14 remains withdrawn.
Claims 1-5, 7-13, and 15-20 are presently under examination as they relate to the elected species (i) 1,3-propanediol and a non-therapeutic cosmetic treatment process for caring for keratin material.

Priority
The present application is divisional application of US Application No. 14/00,520 filed November 5, 2013, which is a national stage entry of PCT/EP12/55657 filed on March 29, 2012 which claims benefit of US Provisional Application No. 61/499,708 filed on June 22, 2011.  The 


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
While the examination has not been expanded beyond the elected species: 1,3-propanediol (as the organic solvent species), the following rejection is made to further prosecution with regards to the claims which read on the elected species with regard to the broader genus of "organic solvents with solubility parameters in the Hansen solubility space such that 14.5< δa<30 and 15< δd<22."
Claims 1-5, 7-10, 13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marion et al (WO 2011/042358 A1, effective filing date October 15, 2009) in view of Weidner (US 2002/0051800 A1, cited in the IDS filed May 14, 2020). 
Regarding clams 1-3 and 13, Marion teaches a fluid composition intended for protecting the skin and/or hair against ultraviolet radiation, characterized by the fact that it comprises, in a cosmetically acceptable aqueous support, at least: (a) one photoprotective system capable of screening out UV radiation; and (b) one 2-alkoxy-4-alkyl ketone phenol compound (page 1, lines 4-11 and claims 1 and 11); the compositions according to the invention find their application in a large number of treatments, especially cosmetic treatments, of the skin, the lips and the hair, including the scalp, especially for protecting and/or caring for the skin, the lips and/or the hair (page 25, lines 3-7).  Marion further teaches the term "photoprotective system capable of screening out UV radiation" is generally intended to denote any compound or any combination of compounds which, via mechanisms known per se of absorption and/or reflection and/or 
Marion teaches 2-alkoxy-4-alkyl- ketone phenol compounds is a compound of Formula (I) (page 4, lines 4-9 and claim 2) and a particularly preferred compound of Formula (I) is Compound (b) (claim 4):

    PNG
    media_image1.png
    298
    376
    media_image1.png
    Greyscale

Thus, Marion teaches a method for caring for keratin material (skin and hair) comprising applying the claimed compound 4-(3- ethoxy-4-hydroxyphenyl)-2-butanone to the keratin material (skin/hair).
Marion further teaches the aqueous compositions in accordance with the present invention may also comprise standard cosmetic adjuvants including organic solvents (page 20, a<30 and 15< δd<22 as evidenced by instant claim 2.
While the reference may not be anticipatory insofar as one must select Compound (b) from various  2-alkoxy-4-alkyl ketone phenol compounds  and propylene glycol from among various standard cosmetic adjuvants/organic solvents taught in Marion, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected this particular compound detailed supra from the list of compounds of formula (I), and propylene glycol from among various standard cosmetic adjuvants/organic solvents in order to arrive at a composition useful for caring for skin/hair and protecting the skin/hair from UV radiation.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of compounds of formula (I) and standard cosmetic adjuvants/organic solvents individually and alternatively as equally useful in a method of protecting the skin/hair from UV radiation.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  
Thus, Marion teaches a method for caring for keratin material (skin and hair) comprising applying the claimed compound 4-(3- ethoxy-4-hydroxyphenyl)-2-butanone to the keratin material (skin/hair) and propylene glycol in the form of a sun cream.
Marion does not teach 4-(3- ethoxy-4-hydroxyphenyl)-2-butanone and propylene glycol are in a solvent/compound mass ratio of less than or equal to 10 (instant claim 1); a mass ratio instant claim 18); a mass ratio of 0.5-4 (instant claim 19); or a mass ratio of 0.5-1.5 (instant claim 20).  Moreover, Marion does not teach the organic solvent is present in the amounts as claimed in instant claims 4 and 15.
However, Weidner teaches a composition comprising zingerone and a cosmetically acceptable vehicle (claims 1 and 2).  Weidner teaches vehicles include propylene glycol [104-106].  The structure for Zingerone is

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, while this is not identical to the claimed compound 
    PNG
    media_image3.png
    93
    181
    media_image3.png
    Greyscale
, it is noted that these compounds are homologs of each other and the only difference is a CH2 group.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to make and use the claimed compounds in a cosmetic composition with a reasonable expectation of success, absent factual evidence to the contrary.  Moreover, Marion teaches Compound (a) (zingerone) and Compound (b) are alternatively useful in the disclosed methods and compositions (claim 4):

    PNG
    media_image4.png
    640
    360
    media_image4.png
    Greyscale
	
Weidner teaches glyceryl monostearate and propylene glycol are alternatively useful vehicles that can be included in the composition and teaches a cosmetic composition comprising an extract of Zingiber Officinale Roscoe and glyceryl monostearate, wherein glyceryl monostearate is in the amount of 2.0% [0118].  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of glyceryl monostearate as a starting point for optimizing the amount of propylene glycol, based on the fact that the prior art establishes that glyceryl monostearate and propylene glycol are alternatively useful as a vehicle in compositions comprising zingerone, a known homologue of Compound (b).  Furthermore, as set forth above, it would have been obvious to utilize the amounts of compound taught by Marion and the amounts of solvent taught by Weidner as a starting point for optimizing the solvent/compound ratio.  As set forth above, Marion teaches the 2-alkoxy-4-alkyl ketone phenol compound(s) is (are) present in concentrations ranging from 0.01 to 10% by weight and more preferably still from 0.5 to 5% and more particularly still from 1 to 3% relative to the total weight of the composition (claim 6).   An amount of 2.0% of propylene glycol and an amount of 1% of Compound (b) would give a composition with a solvent/Compound ratio of 2 which is within the ratio ranges of instant claims 1, 18, and 19.   An amount of 2.0% of propylene glycol and an instant claims 20.  
Moreover, solvent amounts and solvent/compound ratios are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amount and ratio range, the determination of the optimum or workable amounts and ratios given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claim 7, Marion teaches the compositions according to the invention may be prepared according to techniques that are well known to those skilled in the art and they may be in particular in the form of a simple or complex emulsion (O/W, W/O, O/W/O or W/O/W) such as a cream or a milk; or in the form of a lotion (page 22, lines 22-27).

Regarding claims 8-10, Marion teaches the cosmetic compositions according to the invention may be used, for example, as a care product and/or sun protection product for the face and/or body having a liquid to semi-liquid consistency, such as milks, more or less rich creams, cream gels or pastes (page 25, lines 19-23).


Regarding claims 5, 16, and 17, Marion teaches the 2-alkoxy-4-alkyl ketone phenol compound(s) is (are) present in concentrations ranging from 0.01 to 10% by weight and more preferably still from 0.5 to 5% and more particularly still from 1 to 3% relative to the total weight of the composition (claim 6).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 5, 16, and 17 with a reasonable expectation of success.



Claims  1-3, 5, 7-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marion et al (WO 2011/042358 A1, effective filing date October 15, 2009) in view of Weidner (US 2002/0051800 A1, cited in the IDS filed May 14, 2020) as applied to claims 1-5, 7-10, 13, and 15-20 above, and further in view of Belcher et al (Cosmetics & Toiletries, 2010; 125(5):81-86, published May 2010, cited in the IDS filed May 14, 2020).
arion and Weidner suggests all the limitations of claims 1-3, 5, 7-13, and 15-20 (see above 103 rejection), except wherein the organic solvent is the elected species, 1,3-propanediol.  
However, Belcher et al teaches propylene glycol (PG) is a substance structurally similar to 1,3-propanediol (PDO) (1st page, left, 1st paragraph); propylene glycol has widespread use and distribution in personal care products-but it also has a history of some dermal irritation and to a lesser extent, sensitization (page 81, left, 1st paragraph).  Belcher et al teaches PG and PDO are different molecules that have similar structures and physicochemical properties; human repeat-insult patch test (RIPT) dermal studies suggest that PG may be more likely to cause skin reactions than PDO; factors that may influence this difference in response include chemical structure and the extent and nature of exposure; it has been hypothesized that dipole moment may influence skin irritation responses, which could provide one explanation for this difference since PDO and PG have different dipole moments—the PDO molecule having greater flexibility (3rd page, 3rd column).
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute 1,3-propanediol for propylene glycol as the organic solvent in the cosmetic composition comprising Compound (b) taught by Marion with an expectation of success, since the 1,3-propanediol is taught to be less likely to cause skin irritation responses compared to propylene glycol, thus resulting in the composition of the claims 1-3, 5, 7-13, and 15-20, with a reasonable expectation of success. 
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 and 15 of copending Application No. 16/758,543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a non-therapeutic cosmetic treatment process for caring for and/or making up and/or cleansing keratin materials comprising applying to the keratin materials a composition comprising , in a physiologically acceptable aqueous medium 4-(3- ethoxy-4-hydroxyphenyl)-2-butanone and an organic solvent with solubility parameters in the Hansen solubility space such that 14.5 < 8a < 30 and 15 < 8d < 22.
The copending claims are directed to a composition comprising an aqueous phase, 1,3-propanediol and a ketone compound of formula (I) (claim 1), wherein the compound of formula .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.
With regard to the argument that this rejection is not deemed tenable since the present application has an earlier filing date than that of Application 16/758,543.  As noted by Applicant, if a "provisional" nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c)) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a 

Conclusion
Claims 1-5, 7-13 and 15-20 are rejected.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628